                                 1                                                         JS-6
                                 2

                                 3

                                 4

                                 5

                                 6

                                 7

                                 8                       UNITED STATES DISTRICT COURT
                                 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                              10

                              11     JUAN RAMOS CAZARES, on behalf of CASE NO.: 2:19-cv-03061 RGK(JPRx)
                                     himself and all others similarly situated,
                              12
                                                                                [Assigned to Hon. R. Gary Klausner]
                                                   Plaintiff,
                              13
                                           v.                                   [PROPOSED] ORDER GRANTING
                              14                                                JOINT STIPULATION TO (1)
                                     AREAS USA LAX, LLC, a Florida              VACATE ALL DATES AND (2)
                              15     limited liability company; AREAS           REMAND THE ACTION TO
                                     SKYVIEW LAX JV, LLC, a Florida
                              16     limited liability company; EDUARDO         STATE COURT
                                     RIOS, an individual; and DOES 1
                              17     through 100, inclusive,
                              18                 Defendants.
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
          Law Offices of
     BIBIYAN LAW GROUP
    A Professional Corporation
1801 Century Park East, Suite 2600
  Los Angeles, CA 90067-2328          [PROPOSED] ORDER GRANTING JOINT STIPULATION TO (1) VACATE ALL DATES AND (2) REMAND
         (310) 438-5555
                                                                 THE ACTION TO STATE COURT
 1                                  [PROPOSED] ORDER
 2         This Court, after having considered the Joint Stipulation and good cause
 3 appearing therefore, HEREBY ORDERS AS FOLLOWS:

 4         1.     All deadlines, dates, and events presently on calendar are vacated;
 5         2.     The above-captioned action is hereby remanded to Los Angeles County
 6                Superior Court, without prejudice.
 7

 8         IT IS SO ORDERED.
 9

10

11

12 Dated: August 16, 2019

13
                                          HONORABLE R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
14

15
     Submitted By:
16
     David D. Bibiyan (SBN 287811)
17 Email: david@tomorrowlaw.com
     Diego Aviles (SBN 315533)
18 Email: diego@tomorrowlaw.com
     BIBIYAN LAW GROUP, P.C.
19 1801 Century Park East, Suite 2600
     Los Angeles, California
20 Tel: (310) 438-5555; Fax: (310) 300-1705

21 Attorneys for Plaintiff, JUAN RAMOS CAZARES,
     on behalf of himself and all others similarly situated
22

23

24

25

26

27

28
                                                2
      [PROPOSED] ORDER GRANTING JOINT STIPULATION TO (1) VACATE ALL DATES AND (2) REMAND
                                 THE ACTION TO STATE COURT
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PROOF OF SERVICE
